Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2008/0203391 A1).
Regarding claim 2, Kim teaches a display panel, comprising: a substrate (100, fig. 19) comprising pixel regions (in DA) and active switches (120), wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions, a driving chip (310) disposed on the substrate; and 22a plurality of signal lines (DL in DA) disposed on the substrate, wherein the signal lines are electrically connected to the active switches and coupled to the driving chip through a plurality of sets of wires in a fanout region of the substrate (DL in SA5, fig. 3; data fan-out includes SA1 to SA5, paragraph [0068]); wherein each set of the wires comprises a first wire (DFL2, figs. 3 and 6) and a second wire (DL2, figs. 3 and 6), the display panel further comprises a plurality of conductive layers (DFL, DL, and 150 in SA5, figs. 3 and 6), the conductive layers are disposed at different planes (fig. 6), and the first wire and the second wire are formed by connections of the plurality of conductive layers (fig. 6: DFL2 are connected to DL2 through 150), wherein the wires further comprise a third wire (DL1, fig. 3), the plurality of metal layers comprise three metal layers (DL1, DL2, DFL2, figs. 3 and6), the three metal layers are disposed at different planes (DL1 is in a plane perpendicular to substrate, fig. 3; DL2 is in a plane parallel to the substrate, fig. 6; DFL2 is in another plane parallel to the substrate, fig. 6 ), and the first wire, the second wire and the third wire are formed by the connections of the three metal layers (not necessarily to each other but to other layers such as to IP, fig. 3), and wherein the plurality of metal layers are disposed in parallel (region SA5 in fig. 3, DL1, DL2 are parallel to each other; DFL2 and DL2 are parallel to each other along III-III line, which is shown in fig. 6) and misaligned (DLs and DFLs are offset from one another, thus misaligned) with one another so that the metal layers are partially overlap (150 overlap DLs, fig. 3), and the overlapping portions are electrically connected via through holes (holes 150 are in, fig. 6), and wherein two of the metal layers are disposed in a segmented manner (DL2 and DFL2, fig. 6) and are electrically and alternately connected (through 150, fig. 6) to each other to constitute two of the wires, and the non-segmented metal layer (DL1, fig. 3) solely forms the remaining one wire.  
Kim does not teach the conductive layers to be metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive layers metal for the known benefit of reducing their electrical resistance.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive layers metal for the known benefit of reducing their electrical resistance.
Regarding claim 8, Kim teaches the display panel according to claim 7, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the first metal layer comprises a first connection portion (DFL2, figs. 3,6,7; or in region DF1, figs. 1,3,19) connected to the driving chip (310, fig. 19) and a second connection portion (DLK+1, which is connected to DFL K+1 through 150, similar to fig. 6, see fig. 3 below; and/or 150) connected to one of the signal lines (DL in DA, figs. 1 and 19), the second metal layer comprises a third connection portion (DFL K+1; similar to DFL2 in fig. 6) connected to the driving chip and a fourth connection portion (DL2 and/ or 150, fig. 6) connected to another signal line (another date line DL in DA region), the first connection portion and the fourth connection portion are electrically connected to each other to constitute the first wire, the second connection portion and the third connection portion are electrically connected to each other to constitute the second wire, and the third metal layer (DL1/ DFL1) constitutes the third wire.  

    PNG
    media_image1.png
    767
    828
    media_image1.png
    Greyscale

Regarding claim 9, Kim teaches the display panel according to claim 2, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the first metal layer comprises a first connection portion (DFL2, figs. 3,6,7) connected to the driving chip and a second connection portion (DLK+1, which is connected to DFL K+1 through 150, and/or 150) connected to one of the signal lines, the third metal layer comprises a fifth connection portion (DFL K+1) connected to the driving chip and a sixth connection portion (DL2 and/ or 150) connected to another signal line, the first connection portion 24and the sixth connection portion are electrically connected to each other to constitute the first wire, the second connection portion and the fifth connection portion are electrically connected to each other to constitute the third wire, and the second metal layer (DL1/ DFL1) constitutes the second wire.  
Regarding claim 10, Kim teaches the display panel according to claim 2, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the second metal layer comprises a third connection portion (DFL2, figs. 3,6,7) connected to the driving chip and a fourth connection portion (DLK+1, which is connected to DFL K+1 through 150, and/or 150) connected to one of the signal lines, the third metal layer comprises a fifth connection portion (DFL K+1) connected to the driving chip and a sixth connection portion (DL2 and/ or 150) connected to another signal line, the third connection portion and the sixth connection portion are electrically connected (fig. 3) to each other to constitute the third wire, the fourth connection portion and the fifth connection portion are electrically connected (fig. 3) to each other to constitute the second wire, and the first metal layer (DL1/ DFL1) constitutes the first wire.  

Claims 11,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2008/0203391 A1) and Chen et al (PG Pub 2015/0194443 A1).
Regarding claim 11, Kim teaches (see claim 2) a display device, comprising a display panel, wherein the display panel comprises: a substrate comprising pixel regions and active switches, wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions; a driving chip disposed on the substrate, and a plurality of signal lines disposed on the substrate, wherein the signal lines are electrically connected to the active switches and coupled to the driving chip through a plurality of sets of wires in a fanout region of the substrate, and each set of the wires comprises a first wire and a second wire, the display panel further 25comprises a plurality of metal layers, the metal layers are disposed at different planes, and the first wire and the second wire are formed by connections of the plurality of metal layers, wherein the wires further comprise a third wire, the plurality of metal layers comprise three metal layers, the three metal layers are disposed at different planes, and the first wire, the second wire and the third wire are formed by the connections of the three metal layers, and wherein the plurality of metal layers are disposed in parallel to and misaligned (DLs and DFLs are offset from one another, thus misaligned) with one another so that the metal layers are partially overlap (150 overlap DLs, fig. 3), and the overlapping portions are electrically connected via through holes (holes 150 are in, fig. 6), two of the metal layers are disposed in a segmented manner and electrically connected to each other to form two of the connection wires, and the non-segmented metal layer solely forms the remaining one of the wires.  
Kim does not teach a control circuit.
In the same field of endeavor, Chen teaches a display device to comprise a control circuit (104, fig. 6), for the benefit of providing image data (paragraph [0054]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a control circuit, for the benefit of providing the display device with image data.
Regarding claim 17, Kim teaches (see claim 8) the display device according to claim 11, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the first metal layer comprises a first connection portion connected to the driving chip, and a second connection portion connected to one of the signal lines, the second metal layer comprises a third connection portion connected to the driving chip, and a fourth connection portion connected to another signal line, the first connection portion and the fourth connection portion are electrically connected to each other to constitute the first wire, the second connection portion and the third connection portion are electrically connected to each other to constitute the second wire. and the third metal layer constitutes the third wire.  
Regarding claim 18, Kim teaches (see claim 9) the display device according to claim 11, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer: the first metal layer comprises a first connection portion connected to the driving chip, and a second connection portion connected to one of the signal lines, the third metal layer comprises a fifth connection portion connected to the driving chip, and a sixth connection portion connected to another signal line, the first connection portion and the sixth connection portion are electrically connected to each other to constitute the first wire, and the second connection portion and the fifth connection portion are electrically connected to each other to constitute the third wire, and the second metal layer constitutes the second wire.  
Regarding claim 19, Kim teaches (see claim 10) the display device according to claim 11, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the second metal layer comprises a third connection portion connected to the driving chip, and a fourth connection portion connected to one of the signal lines, the third metal layer comprises a fifth connection portion connected to the driving chip, and a sixth connection portion connected to another signal line, the third connection portion and the sixth connection portion are electrically connected to each other to constitute the third wire, the fourth connection portion and the fifth connection portion are electrically connected to each other to constitute the second wire, and the first metal layer constitutes the first wire.

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive because Kim teaches SA1 to SA5 to be the fanout region (paragraph [0068]) and the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899